In an action to establish an oral trust claimed to have been created by plaintiff’s deceased father during his lifetime, to determine that plaintiff is the legal owner of capital stock of the corporate defendants, for various accountings, and for other relief, plaintiff appeals from the entire judgment, which granted him partial relief, and defendant Angy Ranger LaYin appeals from so much of the judgment as declares plaintiff to be owner of twenty shares of stock of defendant Sanford Hotel Corp., and directs her to deliver the same to plaintiff. Judgment unanimously affirmed, without costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.